Citation Nr: 0944287	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1942 to 
June 1949 and from September 1949 to November 1961.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Sioux 
Falls, South Dakota.  

The record reflects that the Board received new evidence from 
the Veteran that was associated with the claims folder after 
the issuance of the December 2006 supplemental statement of 
the case.  The claims file contains a written waiver of RO 
consideration of the evidence, signed by the Veteran's 
accredited representative.

A motion to advance this case on the Board's docket was 
received by the Board on August 20, 2009.  This motion was 
granted by the Board on September 30, 2009 due to the 
Veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2009). 


FINDINGS OF FACT

1.  The competent credible evidence of record does not 
establish that the Veteran's bilateral leg disability, 
initially demonstrated years after service, is causally 
related to his active service.

2.  The competent credible evidence of record does not 
establish that the Veteran's bilateral knee disability, 
initially demonstrated years after service, is causally 
related to his active service.




CONCLUSIONS OF LAW

1.  Bilateral leg disability was not incurred in, or 
aggravated, by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  Bilateral knee disability was not incurred in, or 
aggravated, by active service, nor may it be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the Veteran in January 2004, VA informed 
the Veteran of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  In VA correspondence to the Veteran in March 2007, 
VA notified the Veteran that a disability rating and 
effective date would be assigned, in the event of award of 
the benefit sought, as required by the Court in 
Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), service 
personnel records, photographs of the Veteran's legs, 
articles, private and VA examination and treatment records, 
and the statements of the Veteran and the Veteran's spouse in 
support of his claims.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims for which VA 
has a duty to attempt to obtain.  The Board notes that the 
medical records and the statements of the Veteran's spouse 
refer to treatment which is not in the evidence of record.  
However, the Veteran has not completed a VA Form 21-4142 
(Authorization and Consent to Release Information Form) for 
such records, and the Veteran's spouse has indicated that she 
cannot obtain any such records (See statements received in 
March 2001 and May 2007).  Therefore, the Board finds that VA 
does not have a duty to attempt to obtain the records.  The 
Board notes that the duty to assist is not a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations and opinions with respect to the issues on 
appeal were obtained in October 2004 and October 2006.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the October 
2006 VA opinion obtained in this case is more than adequate, 
as it is predicated on a physical examination of the Veteran 
and a full review of the Veteran's claims file, to include 
lay statements, medical records, and medical correspondence.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  The Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral leg disability

The Veteran avers that he has a bilateral leg disability as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability.  The October 2006 VA examination report 
reflects that the Veteran has lower leg pain due to 
peripheral neuropathy, likely idiopathic.  Therefore, the 
Board finds that the first element has been met.  (The Board 
also notes that the examiner diagnosed the Veteran with 
multiple small varicosities of the lower extremities but 
found them not severe enough to be functionally disabling or 
the cause of the Veteran's symptoms.)

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers numerous in-service incidents or 
injuries regarding his legs, to include: stress on his legs 
due to working on the steel deck of a ship, stress on his 
knees from climbing a rope ladder, being thrown against the 
hull of the ship in bad weather, being hit in the lower legs 
by a boat, having his lower legs strike the side of a ship 
while being lowered, receiving lacerations to his legs from 
barnacles, falling approximately 10 to 12 feet, and using his 
legs to hold onto a propeller while working underwater.  

The Veteran's March 1970 report of medical history and 
accompanying report of medical examination reflect that the 
Veteran was prescribed Coumadin in December 1969 for 
phlebitis of the left leg.  Upon clinical examination, it was 
noted that his lower extremities were normal.  The Veteran's 
STRs are negative for any other complaints of, or treatment 
for, any leg injuries or conditions.  

The Board acknowledges that the absence of any corroborating 
medical evidence supporting the Veteran's assertions, in and 
of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Board finds that the Veteran is 
competent to state that he fell, struck his legs, and had 
lacerations to his legs while on active service.  However, 
even if the Board finds the Veteran credible with regard to 
such statements, the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent nexus opinion as to a causal connection between 
such injuries and his current bilateral leg disability.  
Espiritu supra.  Moreover, any injuries from falling, 
lacerations, or being struck in the leg, would seem to have 
been acute and transitory as there is no evidence in the 
record of any such complaints.  The Board notes that physical 
examination records from April 1944, July 1944, June 1949, 
September 1949, August 1953, May 1955, August 1959, September 
1960, November 1961, and December 1965 reflect that the 
Veteran was physically qualified for duty and that such 
records do not note any abnormalities or injuries of the 
legs.

The Board also finds the third requirement for service 
connection, medical evidence of a nexus between the current 
disability and an in-service disease or injury, has note been 
met.  The claims file contains the opinions of a private 
nurse practitioner, D.L., an October 2004 VA clinician, and 
an October 2006 VA examiner.

The probative value of medical opinions is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993). 

Correspondence from nurse practitioner D.L., dated in June 
2004, states that the Veteran sought treatment for leg pain, 
which occurred especially at night.  The correspondence 
reflects that the Veteran reported that the pain has been an 
ongoing progressive problem for many years.  He further 
reported to D.L. that he had spent many hours on deck during 
rough weather, had climbed ships' ladders, and had many other 
instances of trauma.  D.L. opined that the Veteran's knee and 
leg pain is as likely as not associated with his navy 
service.  The Board finds D.L.'s opinion to have little, if 
any, probative value.

There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
Veteran; courts have repeatedly declined to adopt the 
"treating physician rule." See White v. Principe, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993).

The evidence of record does not reflect that D.L. diagnosed 
the Veteran with any leg disability, examined or prescribed 
treatment for the Veteran, or reviewed his claims file or 
medical records.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted. Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Moreover, a medical opinion is 
inadequate if it is not based on consideration of prior 
medical history and examinations.  D.L.'s opinion appears to 
be based solely on the Veteran' s reported history.  The 
Board is not required to accept doctors' opinions that are 
based upon the appellant's recitation of medical history.  
See e.g., Owens v. Brown, 7 Vet. App. 429 (1995).  

In addition, D.L. does not provide any rationale for her 
opinion.  A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed 
evaluation of whether direct service connection is warranted.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The October 2004 VA examination report reflects that the 
clinician reviewed the claims file.  The evidence of record 
does not reflect that the clinician physically examined the 
Veteran.  In addition, the clinician's opinion is unclear as 
to the Veteran's left leg, as the clinician was only 
requested to provide an opinion on the Veteran's right leg, 
which had a diagnosis of degenerative joint disease.  
Nevertheless, the clinician opined, "the Veteran's right and 
left knee plus lower extremities condition is less than 
likely related to military service." 

The October 2006 VA examination report reflects that the 
examiner "reviewed, page by page" the claims folder, the 
Veteran's service medical records, and private medical 
correspondence.  In addition, the doctor performed an 
examination of the Veteran, and considered the Veteran's 
statements regarding his history and current condition.  The 
examiner opined that the Veteran's leg pain was due to 
peripheral neuropathy, likely idiopathic.  She further opined 
that it was not due to, or aggravated by, the Veteran's 
military service.  Her rationale was based on the lack of in-
service significant leg injuries documented, or recalled by 
the Veteran, the Veteran's post service work for 20 years 
which required considerable standing, per the Veteran's 
history, and the Veteran's lack of complaint for decades 
after service.

In a statement received in April 2006, the Veteran' s spouse 
avers that the Veteran has had pain in his legs and knees 
since discharge from service.  The Board notes that the 
Veteran is reportedly blind, and that his spouse appears to 
have written the statement based on a history provided by the 
Veteran.  The Board notes that the Veteran is competent to 
report that he has had continuous leg pain since service.  
See Clyburn v. West, 12 Vet. App. 296 (1999).  However, the 
Board finds this statement to be less than credible when 
considered with the evidence of record as a whole.  

The first clinically documented complaint of leg pain is in 
June 2004 (See statement of D.L.), more than 42 years after 
separation from service.  In addition, the Board notes that 
in June 1976, the Veteran filed a claim for three conditions, 
but not for bilateral leg pain.  He did note in his claim 
that his right leg was shorter than his left leg.  The Board 
also notes that in May 1997, the Veteran filed a claim for 
five conditions, but not for bilateral leg pain.  The Board 
finds that it would have been reasonable for the Veteran, if 
he had been experiencing leg pain since discharge from 
service, to have filed a claim for it while filing his other 
claims.  The Board notes that the lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Based on the foregoing, the Board finds that the competent 
credible evidence of record does not reflect continuity of 
symptomatology, or a causal relationship between the 
Veteran's active service and current bilateral leg 
disability.

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral leg disability to service, the initial 
clinical demonstration of bilateral leg disability 
approximately 42 years after separation from service is too 
remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Bilateral knee disability

The Veteran avers that he has a bilateral knee disability as 
a result of active service. The October 2006 VA examination 
report reflects that the Veteran has a diagnosis of knee pain 
with mild degenerative joint disease.  Therefore, the Board 
finds that the first element has been met.

With regard to the second element, the Veteran avers numerous 
in-service incidents or injuries, as noted above, which the 
Board finds encompass his claims for both his bilateral leg 
and bilateral knee disabilities.  The Veteran's STRs are 
negative for any complaint of, or treatment for, a knee 
injury or incident.  His lower extremities were noted to be 
normal upon all clinical evaluations of record.

In addition, the Board finds the third requirement for 
service connection has not been met.  The claims file 
contains the opinions of D.L., an October 2004 VA examiner, 
an October 2006 VA clinician, and Dr. M.G.F.

For the reasons noted above, the Board finds that D.L.'s 
opinion has little, if any probative value.  

With regard to the opinion of October 2004 VA clinician, the 
Board notes that the clinician was only requested to provide 
an opinion on the Veteran's right knee, which had a diagnosis 
of degenerative joint disease.  The clinician noted "I am 
confident to render the opinion that the Veteran's current 
status, which is right degenerative joint disease of the 
right knee, is less likely related to the Veteran's military 
service that required climbing ladders on the ship during the 
service days.  The Veteran's degenerative joint disease are 
[sic] more than likely due to natural cause/aging."  She 
then opined that "the Veteran's right and left knee plus 
lower extremities condition is less than likely related to 
military service."  It appears therefore, that the Veteran 
did not have a diagnosed left knee disability. 

The claims file also contains the treatment records and 
opinion of Dr. M.G.F.  The treatment records of Dr. M.G.F. 
reflect that he treated the Veteran between December 2000 and 
December 2001 for right knee pain.  The initial consultation 
report reflects a chief complaint of right knee pain and 
notes that the Veteran had complaints of intermittent pain of 
the right knee, which had been present for several months.  
The Veteran was treated with cortisone injections to the 
knee.  There was no record of any complaints or treatment for 
his left knee.  There was no discussion of the onset of the 
Veteran's pain, other than initial consult which noted that 
the Veteran had pain for several months.  There was no 
discussion of the Veteran's military service in the treatment 
records.  

In correspondence, dated in March 2004, Dr. M.G. F. notes 
that he treated the Veteran for degenerative changes of the 
right knee.  He states "I suspect an occupation that 
included heavy physical labor probably did contribute to this 
problem".  Dr. M.G.F.'s opinion does not causally relate the 
Veteran's right knee disability to the Veteran's active 
service.  Moreover, it does not distinguish between the 
Veteran's active service and his post service employment, 
does not include a rationale for the opinion, does not 
indicate that the examiner reviewed the Veteran's STRs or 
claims file, and does not discuss the Veteran's left knee.  
Furthermore, it is based on a history by the Veteran.  As 
noted above, there is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a Veteran.  See White, supra. 

The Board finds the opinion of the October 2006 VA examiner 
to have the most probative value.  The October 2006 VA 
examination report reflects that the examiner "reviewed, 
page by page" the claims folder, the Veteran's service 
medical records, and the correspondence from D.L. and Dr. 
M.G.F.  In addition, the doctor performed an examination of 
the Veteran, and considered the Veteran's statements 
regarding his history and current condition.  The examiner 
opined that the Veteran has mild degenerative joint disease, 
but that examination and x-rays did not indicate that it was 
severe enough to cause all of his leg pain or difficulty 
walking.  The examiner further opined that the Veteran's knee 
disability was not due to, or aggravated by, the Veteran's 
military service.  Her rationale was based on the lack of in-
service significant leg injuries documented, or recalled by 
the Veteran, the Veteran's post service work for 20 years 
which required considerable standing, per the Veteran's 
history, and the Veteran's lack of complaint for decades 
after service.  The examiner also noted that she searched the 
literature for occupational causes of degenerative joint 
disease and found no mention of any occupations similar to 
the Veteran's that have been associated with degenerative 
joint disease.  

The Board notes that the first clinically documented 
complaint of right knee pain is in 2001, or approximately 40 
years after separation from service.  The first clinically 
documented complaint of left knee pain is June 2004, or 
approximately 42 years after separation from service.  As 
noted above, the Veteran filed a claim for three disabilities 
in June 1976, and for five disabilities in May 1997.  The 
Veteran did not file a claim for a knee disability at either 
time, as would be reasonably expected if he was experiencing 
pain or symptoms of a disability.  For those reasons, and 
based on the December 2000 treatment record of Dr. M.G.F., 
that the Veteran had been experiencing pain for several 
months, the Board finds the Veteran's statement that he 
experienced knee pain since separation from service to be 
less than credible.

Based on the foregoing, the Board finds that the competent 
credible evidence of record does not reflect continuity of 
symptomatology, or a causal relationship between the 
Veteran's active service and current bilateral knee 
disability.

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current bilateral knee disability to service, the initial 
clinical demonstration of a right knee disability 
approximately 40 years after separation from service, and 
demonstration of a left knee disability approximately 42 
years after separation from service, is too remote to be 
reasonably related to service.  The Veteran may sincerely 
believe that his bilateral knee disability is causally 
related to active service; however, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent nexus opinion.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection is not warranted.  Gilbert, supra.


ORDER

1.  Entitlement to service connection for bilateral knee 
disability is denied.

2.  Entitlement to service connection for bilateral leg 
disability is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


